Citation Nr: 0206214	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  95-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO rating decision which, in pertinent part, 
denied service connection for MS.  In a May 1997 decision, 
the Board denied this cliam.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 1998 decision, the Court vacated and 
remanded that part of the Board's decision which denied 
service connection for MS.  In January 1999 and again in 
September 2000, the Board remanded the case to the RO for 
further evidentiary development.  


FINDING OF FACT

The veteran's MS existed prior to but was worsened during his 
active service. 


CONCLUSION OF LAW

MS was aggravated during active service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for MS.  Through 
correspondence, the rating decision, statement of the case, 
supplemental statements of the case, and Board remands, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim.  Pertinent medical 
records have been obtained, and VA examinations and opinions 
have been provided.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases which become manifest to a compensable 
degree after service, including MS if manifest to a 
compensable degree within 7 years after active service.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8018, a minimum 
rating of 30 percent is assignable for multiple sclerosis.

In adjudicating the instant case, the Board recognizes that 
MS is a difficult disease to diagnose because of its 
prolonged course, and characteristic remissions and relapses 
over a span of many years.  Bielby v. Brown, 7 Vet. App. 260, 
266 (1997) (citing Dorland's Illustrated Medical Dictionary 
1496, 443 (27 ed. 1988)).  Consequently, some leeway should 
be given as to the reasonableness of the lapse of time 
between the first manifestations of multiple sclerosis and 
the first actual diagnosis thereof.  See Id.

The veteran served on active duty from March 1965 to January 
1968.  Although MS was not diagnosed until well after 
service, there is competent medical opinion that the disease 
existed before service and was worsened during service.  The 
Board remanded this case for a VA medical opinion.  An 
October 2000 VA medical opinion was based on a complete 
review of the entire evidence and included medical rationale 
for the conclusion reached.  In the October 2000 opinion, the 
VA examiner found that the veteran's "history and records 
clearly -- without any question -- date the start of his 
illness to Diplopia at the age of 15 y[ea]rs or even 
earlier."  The VA examiner also noted the veteran's 
complaints of in-service left-sided weakness, especially when 
overheated or fatigued, and concluded that these conditions 
would clearly exacerbate the veteran's MS.  

The evidence of record also contains some support for the 
narrative history provided by the veteran to the VA examiner.  
The veteran's entrance examination, and subsequent service 
medical records noted his pre-service history of diplopia.  A 
treatment report, dated in February 1979, noted that he had 
experienced the onset of disagreeable paresthesias 
approximately two years earlier.  It also noted that the 
veteran's history made one suspect MS.  An October 1989 
treatment report from G. Geland, M.D., recorded the veteran's 
history of "numbness, tingling and discrete episodes of 
weakness"  and episodic diplopia "going back to the age of 
15."  The October 1989 report, dated five years before the 
veteran filed his claim, also noted the veteran's service 
history of right-sided weakness.  The report concluded with 
Dr. Gelfand's finding that the veteran had MS for at least 15 
years.

With full consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran 
currently has MS which began before service but was 
aggravated by active service.  Accordingly, service 
connection for MS is warranted.


ORDER

Service connection for multiple sclerosis is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

